F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                   NOV 1 2000
                             FOR THE TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk

    MELISA TEMPLE,

                Plaintiff-Appellant,

    v.                                                          No. 99-3356
                                                           (D.C. No. 98-CV-2533)
    AUTO BANC OF KANSAS, INC.,                                    (D. Kan.)
    doing business as John Chezik Honda,

                Defendant-Appellee.


                              ORDER AND JUDGMENT               *




Before TACHA , EBEL , and LUCERO , Circuit Judges.



         Plaintiff Melisa Temple appeals pro se from the       district court ’s grant of

summary judgment to defendant on her claims of employment discrimination and

retaliation in violation of Title VII and the Kansas Act Against Discrimination.            1




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. Appellant’s motion to
proceed before this court without prepayment of costs or fees is granted.
We have jurisdiction over this appeal by virtue of 28 U.S.C. § 1291. We review

the district court ’s grant of summary judgment de novo, applying the same

standards as that court pursuant to Fed. R. Civ. P. 56(c).     See Bullington v. United

Air Lines, Inc. , 186 F.3d 1301, 1313 (10th Cir. 1999). On appeal, plaintiff

contends that the district court applied the wrong standards in examining her

claims of sexual harassment and hostile work environment and disputes the

court’s recitation of facts in connection with her claims of retaliation as well as

the legal conclusions flowing from those facts.

       Plaintiff also alleges additional facts which were not before the   district

court and seeks to supplement the record with additional documents which,

although contained in a list of possible trial exhibits, were not presented to the

district court in response to defendant’s motion for summary judgment.      2



Defendant opposes plaintiff’s motion to supplement the record and has filed

a motion to strike those portions of plaintiff’s appellate briefs which recite or

rely on facts or documents not before the      district court . Because we agree with

defendant that plaintiff was required to make her proof on summary judgment

before the district court and because this court does not review documents that

were not before the   district court when it ruled on the    summary judgment motion,


2
       We note plaintiff was represented by counsel during the proceedings before
the district court, including opposition of defendant’s motion for summary
judgment.

                                             -2-
we GRANT defendant’s motion to strike and DENY plaintiff’s motion to

supplement the record.   See McKnight v. Kimberly Clark Corp.     , 149 F.3d 1125,

1128 (10th Cir. 1998) (noting burden of nonmoving party on summary

judgment); Boone v. Carlsbad Bancorporation, Inc.      , 972 F.2d 1545, 1549 n.1

(10th Cir. 1992) (stating appellate court will not review documents not before the

district court in making underlying ruling).

      After careful review of the   parties’ arguments on appeal, together with the

record before the district court , we conclude that the district court correctly

decided this case. Therefore, for substantially the reasons set forth in that court’s

thorough Memorandum and Order, dated November 3, 1999, the judgment of the

United States District Court for the District of Kansas is AFFIRMED.



                                                      Entered for the Court



                                                      Carlos F. Lucero
                                                      Circuit Judge




                                          -3-